Citation Nr: 1452297	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-29 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or residuals of brain trauma.  

3.  Entitlement to service connection for residuals of brain trauma, including a traumatic brain injury (TBI), to include as secondary to service-connected PTSD and/or bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that, in addition to the issues listed on the title page, the Veteran perfected an appeal as to service connection for a ruptured right eardrum and residuals of frostbite to bilateral hands and feet.  In July 2013, the Veteran submitted a statement indicating that he was abandoning these claims and withdrawing his appeal as to these issues.  Furthermore, in his December 2009 substantive appeal, the Veteran withdrew a pending claim for service connection for insomnia.  As these claims have been withdrawn in accordance with 38 C.F.R. § 20.204 (2014) prior to the certification of the appeal to the Board, they are not in appellate status and are not before the Board.  

In August 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the record on appeal.  

Relevant to the characterization of the Veteran's claim for service connection for brain trauma, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows the symptoms he is experiencing and that are causing him disability . . . [and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c).  Here, the record includes symptoms of memory loss, concentration deficits, and stammering speech requiring speech therapy, which the Veteran attributes to an in-service incident in which his head hit the ground and he was choked until unconscious.  In light of Brokowski, Robinson, and Clemons, the Board has recharcterized the issue on the title page as entitlement to service connection for residuals of brain trauma so as to encompass all of these symptoms.   

Additionally, new evidence was added to the record since the March 2014 supplemental statement of the case.  However, at the August 2014 hearing, the Veteran waived agency of original jurisdiction (AOJ) consideration of this new evidence on the record.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated from February 2011 to May 2014, a VA examination dated April 2014, and the August 2014 hearing transcript, the remainder of the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of service connection for bilateral hearing loss and residuals of brain trauma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus is etiologically related to his in-service noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations with respect to this claim.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that he began experiencing constant ringing in his ears while in service, which has continued to the present.  He reported military noise exposure due to his military occupational specialty as a light weapons infantryman.  He described exposure to noise from weapons fire and explosions.  His DD 214 noted his assignment as an infantryman.  

In a July 2008 statement, the Veteran's coworker noted the Veteran's complaints of constant ringing in both of his ears.  VA treatment records from August 2008 noted the Veteran's reports of tinnitus that had remained consistent over the years as well as the Veteran's noise trauma while serving in Germany.  In a September 2008 statement, the Veteran reported ringing in his ears for over forty years.  He reported in a December 2008 statement that he did not previously know about tinnitus as a condition.  In his December 2009 notice of disagreement, the Veteran reported little exposure to noise associated with hunting after service and that he wore hearing protection while working since service.  VA treatment records dated September 2013 further noted the Veteran's constant tinnitus.  

At the August 2014 hearing, the Veteran testified that while in service, he was constantly training with weapons, loud explosives and machine guns.  He further noted training with armored tanks and sometimes aircraft.  He noted that he could not use hearing protection because such prevented him from being able to hear commands.  He noted one instance in 1964 when he was standing close to an explosive that detonated, causing him to be lifted about a foot off the ground.  He noted that he began noticing ringing in his ears while still on active duty.  He reported that he accepted it and thought it would go away.  

The Veteran was afforded a VA audiological evaluation in July 2009.  The examiner noted the Veteran's current complaint of constant tinnitus with onset in 1964 or 1965.  A diagnosis of subjective tinnitus was made.  The examiner reported that the Veteran's tinnitus was as likely as not a symptom of his associated hearing loss.  She noted that, while tinnitus can be caused by noise exposure without the presence of hearing loss, there was no report or documentation of tinnitus during active duty in the claims file.  Because there was no evidence linking tinnitus to active duty noise exposure, the examiner opined that tinnitus was less likely as not caused by the Veteran's military noise exposure.  

Based on the totality of evidence of record, and by resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  Importantly, the record shows that the Veteran was exposed to significant noise during his military service.  Although the July 2009 examiner found that the Veteran's tinnitus was not related to service, the only rationale provided was that the Veteran did not report tinnitus at his discharge examination.  However, VA treatment records as well as the Veteran's statements and hearing testimony clearly show that the Veteran has consistently reported ringing in his ears.  Thus, the VA examiner's rationale appears inconsistent with the remainder of the evidence of record and is of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Moreover, in statements of record and at the Board hearing, the Veteran reported that his tinnitus began in service and has continued to the present.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of a disability even where not corroborated by contemporaneous medical evidence).  Tinnitus is a disability that is subject to lay observation, and, in turn, the Veteran is competent to report current symptoms of tinnitus that began in service.  Moreover, as the Veteran has been consistent in his assertions, there is no reason to doubt his credibility.  

In sum, the evidence documents noise exposure in service, and the lay evidence shows a link between the Veteran's current tinnitus and his in-service noise exposure.  Accordingly, based on the analysis above, when resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for tinnitus is granted.  


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for bilateral hearing loss and residuals of brain trauma so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, a review of the record shows that there may be relevant Social Security Administration (SSA) records that have not been obtained and associated with the claims file.  A July 2005 printout reveals that the Veteran was in receipt of SSA disability benefits with an onset date of November 15, 2002.  To date, however, the AOJ has not attempted to obtain the Veteran's complete SSA records, which VA has a duty to obtain.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Dixon v. Gober, 14 Vet. App. 168 (2000).  Thus, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  

With respect to the Veteran's claim for service connection for residuals of brain trauma, the AOJ denied such on the basis that there was no current diagnosis of a TBI.  However, the Board finds that the evidence of record documents neurological symptoms, which may be related to the Veteran's military service.  In this regard, in an August 2008 statement, the Veteran reported memory issues as well as stammering speech.  In a December 2008 statement, he reported that he was diagnosed with a brain injury as a result of a fight in service.  Moreover, the Veteran testified at his August 2014 Board hearing that he was in a fight in service in which he was knocked to the ground, hitting his head, and choked by another soldier until he became unconscious.  He reported that he had to be resuscitated by a non-commissioned officer.  On a July 1965 report of medical history at the time of his discharge from service, the Veteran noted that he experienced stammering speech, which had not been noted on his entry report of medical history dated in September 1963.  

VA treatment records dated May 2013 include a brain MRI indicating a demyelinating disease consistent with metabolic or environmental process.  In September 2013, the Veteran reported blurred vision, memory loss, and garbled speech.  The VA physician noted that his memory loss was likely from anoxic encephalopathy from the aforementioned choking incident.  The physician further noted that, while his current symptoms were consistent with a TBI, it could be from another cause as well.  The physician noted that the TBI was likely mild and effects from this were likely transitory.  In October 2013, the Veteran presented with short term memory loss related to a head injury.  Memory and concentration deficits were noted.  The Veteran was also seen for speech therapy.  

In light of this evidence, the Board finds that remand is necessary for the Veteran to undergo a VA examination with respect to the symptoms he alleges are a result of in-service brain trauma, to include hitting his head and being choked while in service.  Additionally, the Veteran contends that the neurological symptoms he experiences are related to his hearing loss and service-connected PTSD.  Thus, the examiner must address secondary service connection as well.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's hearing loss claim, the Board notes that the Veteran contends that his hearing loss was caused by his brain trauma and also his service-connected PTSD.  Thus, on remand, the AOJ should obtain a VA examiner's opinion with respect to secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Request that SSA furnish a copy of its decision(s), as well as copies of all medical records underlying any such determination(s).  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination in connection with his claim for service connection for residuals of brain trauma.  The claims file, to include a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  


The examiner should identify all current diagnoses of the brain and any symptoms related thereto, to include blurred vision, garbled or stammering speech, memory loss, concentration deficits, anoxic encephalopathy, or TBI.  

For each identified diagnosis or symptom, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such had onset during, or is otherwise related to, his active military service.  Specifically, the examiner should note whether each symptom or diagnosis is related to the Veteran's report of hitting his head on the floor during a fight and/or being choked to the point of unconsciousness.  

For any symptom or diagnosis that the examiner finds is not related to the Veteran's in-service head injury or choking incident, the examiner must provide a clear rationale as to why such is not related to these in-service events.  

The examiner must also opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any residuals of a brain trauma was caused OR aggravated (permanently increased in severity) by the Veteran's service-connected PTSD and/or bilateral hearing loss.  

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.  

3.  After all outstanding records have been associated with the claims file, the claims file, to include a copy of this remand, should be forwarded to an appropriate VA medical professional to determine the etiology of the Veteran's bilateral hearing loss.  

The examiner should specifically review the record and offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss was caused OR aggravated (permanently increased in severity) by his service-connected PTSD and/or any residuals of brain trauma.  

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the record.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


